Citation Nr: 0817134	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  03-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for arthritis of the 
ankles.

2. Entitlement to service connection for arthritis of the 
feet.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the veteran's claim of 
entitlement to service connection for arthritis of the feet 
and ankles as secondary to flat feet.  The veteran filed a 
timely appeal of this decision to the Board.

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is now part of the record.

This matter was before the Board in December 2005, and was 
then remanded for further development.

The issue of entitlement to service connection for arthritis 
of the feet, associated with flat feet, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The record evidence establishes that the veteran engaged 
in combat.

2.  The medical evidence does not establish that the veteran 
developed arthritis of the ankles during his period of active 
service, that this condition was manifested within one year 
following his separation from service, or that this condition 
is etiologically related to the nonservice-connected flat 
feet (or pes planus).



CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for arthritis of the ankles are not met.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, August 2002, 
July 2004 and April 2006 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, and the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007), these letters essentially satisfied the notification 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in April 2006.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in as late as August 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in April 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, 
private medical treatment records, lay statements submitted 
on the veteran's behalf, a VA examination, the veteran's 
testimony at his August 2005 Board hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II. Service Connection

The veteran contends that he is entitled to service 
connection for arthritis of the ankles.  Specifically, he 
maintains that this arthritic condition is associated with 
his flat feet.  The Board observes that the veteran 
previously filed a service connection claim for flat feet, 
which was denied in a July 2001 rating decision from the RO.  
That decision became final, and the claim has not been 
reopened.  Thus, the issue concerning service connection for 
flat feet is not a part of the current appeal, and service 
connection is not effect for this condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, for certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for arthritis is one year.  38 C.F.R. § 3.307, 
3.309(a).

Pertinent regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 C.F.R. § 3.304(d); see 38 U.S.C.A. 
§ 1154(b).  However, these provisions deal with the question 
of whether a particular disease or injury occurred in 
service; that is, what happened then, and not the question of 
either current disability or nexus to service, for both of 
which competent medical evidence is generally required.  In 
other words, these provisions do not presumptively establish 
service connection for a combat veteran; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521, 524 (1990).

In the instant case, the veteran's DD Form 214 discloses that 
he has been awarded the Combat Infantry Badge (CIB), which 
establishes that the veteran engaged in combat.  As such, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.

The evidence of record indicates that on the November 1968 
entrance examination, the veteran was noted to have had first 
degree pes planus.  Service medical records do not reflect 
complaints of or treatment for arthritis of the ankles, or 
any other foot or ankle condition.  On August 1970 separation 
examination, the veteran was noted to have had a normal 
clinical evaluation of the feet and lower extremities, and no 
arthritis of the ankles or any other foot or ankle condition 
was noted.

The first indications of any foot or ankle problems in the 
post-service medical record are VA medical records dated in 
December 1985, which indicate that the veteran presented for 
follow-up of joint pain in his hands, but, at the time, 
described developing pain in both feet.  It was noted that 
there was no history of any joint swelling, and no prior 
history of arthritic changes.  On examination, it was noted 
that extremities revealed full range of motion, and that the 
veteran was tender on the dorsum of the right foot and along 
the metatarsal heads.  December 1985 x-rays of bilateral 
ankles indicated minor degenerative changes about the left 
ankle.  It was noted that there was a small osteophyte about 
the anterior aspect and lateral aspects of the tibia-
talojoint of the left ankle, and that the right ankle was 
unremarkable.

A January 1999 private medical note indicates that the 
veteran suffered a left foot injury in January 1999, and that 
the veteran was diagnosed as having a fracture.  A January 
1999 letter from the veteran's private physician indicates 
that the veteran injured his foot when he stepped on a board 
and slipped, that x-rays showed evidence of a fracture of the 
shaft of the fifth metatarsal, and that the veteran denied 
any history of pain prior to the injury.

A January 1999 VA note indicates that the veteran complained 
of pain in the right upper leg and foot going on for one to 
two years, but that the pain had been constant and burning 
for the past three months.

June to September 1999 VA notes indicate that the veteran 
complained of pain in feet, and that the veteran had 
fractured his left 5th metatarsal in January 1999.  The 
veteran was diagnosed as having bilateral pes planus, and 
rear foot valgus, left.  June 1999 x-rays were noted to show 
a healing fracture of the left fifth metatarsal base.  In 
November 1999, the veteran was diagnosed as having bilateral 
ankle arthritis.  On December 1999 VA medical note, the 
veteran was diagnosed as having plantar fasciitis.

May 2000 private medical records indicate that the veteran 
continued to have foot pain.  The veteran noted that he had 
pes planus, and that this might be causing some difficulties.  

In a written statement to VA, dated in January 2002, the 
veteran indicated that his arthritis of the feet and ankles 
were associated with flat feet, and that he was born with 
flat feet.

VA treatment notes beginning July 2003 indicate treatment for 
diabetic neuropathy of the feet. 

The veteran was afforded a VA examination in July 2006.  He 
was then diagnosed as having bilateral pes planus, and 
degenerative joint disease, ankles bilateral, without 
significant pathology.  The VA examiner opined that, although 
the veteran had pes planus, the ankle problems were not 
related to his pes planus, and that the ankle conditions were 
not related to the feet.  July 2006 x-rays showed suspected 
mild degenerative change anteriorly on the lateral view of 
the ankles bilaterally.

August 2006 x-ray examination of the right ankle revealed no 
significant radiographic abnormalities of the right ankle.

The veteran submitted lay statements from his wife and co-
worker dated in September 2006.  The letter from his wife 
indicates that the veteran had been complaining about pain in 
his feet since he was in service, and that, with every year 
that went by, his pain got worse.  The letter from the 
veteran's co-worker indicates that the veteran had been 
complaining about his feet being in pain while working.

At his August 2005 Board hearing, the veteran testified that 
he first had problems with he feet because he had to carry 
heavy backpacks and wear military boots on rough terrain when 
in service.

After reviewing the record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for arthritis of the ankles.  Here, the 
Board notes the veteran's testimony that he first had 
problems with his feet in service because he had to carry 
heavy backpacks and wear military boots on rough terrain.  
The Board also notes that the veteran had combat service.  
Thus, the Board accepts as satisfactory lay evidence his 
statements that he did have such problems with his feet in 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Notably, however, on the August 1970 separation examination, 
the veteran was noted to have had a normal clinical 
evaluation of the feet and lower extremities, and no 
arthritis of the ankles or any other foot or ankle condition 
was noted.  The first indications of any foot or ankle 
problems in the post-service medical record are VA medical 
records dated in December 1985, which indicate that the 
veteran described developing pain in both feet, that there 
was no history of any joint swelling or arthritic changes, 
and that the right ankle was unremarkable.  Although the 
veteran may have had foot trouble in service, the record 
evidence does not reflect either a chronic ankle condition, 
including arthritis, at the time of his separation from 
service or any showing of continuity of symptomatology after 
service.  Also, the July 2006 VA examiner opined that, 
although the veteran had pes planus, his ankle problems were 
not related to pes planus or to his feet.  More 
significantly, the record does not contain a competent 
medical opinion relating the veteran's arthritis of the ankle 
to any incident or event that occurred during his period of 
service.

The Board observes the September 2006 letter from the 
veteran's wife, indicating that the veteran had been 
complaining about pain in his feet since he was in service, 
and that, with every year that went by, his pain got worse.  
However, the letter speaks to the veteran's complaints about 
his feet, rather than his ankles.  Moreover, to the extent 
that the statement can be regarded as indicating that the 
veteran complained of ankle pain from his period of service, 
the statement is not consistent with evidence contained in 
the medical record, including the normal August 1970 
separation examination and the December 1985 private 
treatment notes indicating no history of any joint swelling 
or arthritic changes.  While the veteran's wife is competent 
to observe the veteran's complaints and functional problems 
with his feet and ankles, she is not competent to determine 
that the veteran had arthritis in his ankles from his period 
of service, as such determination is an opinion that requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.

Lastly, the veteran has also maintained that his arthritis of 
the ankles is the result of his flat feet.  However, as noted 
above, service connection is not in effect for flat feet (or 
pes planus).  Therefore, as the underlying disorder is not 
service-connected, the veteran's claim for secondary service 
connection on this basis is without legal merit and must be 
denied due to a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 420 (1994).

Accordingly, service connection for arthritis of the ankles 
is not warranted.  The appeal is denied.

ORDER

Entitlement to service connection for arthritis of the ankles 
is denied.


REMAND

The issue of entitlement to service connection for arthritis 
of the feet must be remanded for the following reasons.

In its December 2005 remand, the Board included the following 
in its instructions to the RO: "If the examiner diagnoses 
the veteran as having a foot and/or ankle disability, the 
diagnosis should be specified, and an opinion should be 
provided as to whether it is at least as likely as not such 
is related to a disease or injury in service, to include any 
associated effect resulting from possible flat feet in 
service, including the affect of his service, to include 
marching, running with heavy packs, on his feet."  The 
veteran was provided a VA examination in July 2006, which 
included x-rays of the feet.  Such x-rays revealed minimal 
degenerative change of the first metatarsophalangeal joint 
and degenerative change of the first interphalangeal joint of 
the right foot, without evidence for erosive arthroplasty, as 
well as prominent hallux valgus deformity and bunion 
deformity with degenerative change at the first 
metatarsophalangeal joint, with no erosive arthroplasty seen 
on that side.  However, the July 2006 VA examiner did not 
provide an opinion as to whether these diagnosed degenerative 
changes were at least as likely as not related to a disease 
or injury in service, including any effect resulting from 
possible flat feet in service, considering any in-service 
marching and running with heavy packs.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA's noncompliance with the Board's December 
2005 remand is prejudicial to the veteran, this case must be 
remanded for an adequate VA opinion.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's claims file, including a 
copy of this REMAND, is to be referred 
to the examiner who completed the July 
2006 VA examination report.  If the 
examiner who completed the July 2006 VA 
examination report is not available, 
another physician with appropriate 
expertise may furnish the necessary 
review and opinion.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on a review of the 
claims folder, the examiner should 
express an opinion as to (1) the nature 
of any current arthritis of the feet, 
and (2) whether it is at least as 
likely as not (whether there is a 50 
percent chance or more) that any such 
disorder was incurred or aggravated in 
service, or is otherwise etiologically 
related to the veteran's period of 
service in any way.  The examiner 
should specifically comment on whether 
any arthritis of the feet is at least 
as likely as not related to a disease 
or injury in service, including any 
effect resulting from possible flat 
feet in service, considering in-service 
marching and running with heavy packs.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


